DETAILED ACTION
This office action is in response to the Patent Trial And Appeal Board (“PTAB”) Decision of April 28, 2021.  The PTAB Decision of April 28, 2021, Reversed the Examiner’s rejection of claims 1 – 3, 5, 13 and 16 – 18 under 35 U.S.C. 103.  The Information Disclosure Statement with a filing date of April 27, 2015, has been acknowledged.  The Claims as presented on August 12, 2019, have been entered.

Priority:  04/30/2014
Status of Claims:  Claims 1 – 3, 5, 13 and 16 – 18 are pending.  Claims 4, 6 – 12, 14 and 15 have been CANCELLED.   
Status of Office Action:  Notice of Allowance 

Response To The Claims
Applicant’s arguments, and the PTAB Decision of April 28, 2021, have been fully considered.

Claim Rejections - 35 USC § 103
In view of the pending claims, and the PTAB Decision of April 28, 2021, the previous rejection of the subject claims under 35 U.S.C. 103 in the prior Office Action, is hereby withdrawn.   

Reasons for Allowance
Claims 1 – 3, 5, 13 and 16 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant application is directed towards a method of operating an automated teller machine regarding multi-sheet withdrawals.  More specifically, the Applicants claim a method of operating an automated teller machine (ATM) comprising:
receiving a deposit of a first plurality of banknotes in an input and output tray of the ATM from a customer;
	separating the first plurality of banknotes deposited in the input and output tray during said receiving with a separating unit of the ATM;
	taking a second plurality banknotes out from one or more cash cassettes of the ATM in accordance with a disbursement request from an operator of the ATM;
	detecting, with at least one multi-sheet withdrawal sensor of the ATM, a multi-sheet withdrawal among at least some of the second plurality of banknotes taken from the one or more cassettes of the ATM during said taking from the one or more cash cassettes;
	transporting at least the multi-sheet withdrawal of the second plurality of banknotes, taken from the one or more cassettes of the ATM during said taking, to the input and output tray when the multi-sheet withdrawal has been detected during said detecting; and
	separating, with the separating unit, the banknotes of the multi-sheet withdrawal after the multi-sheet withdrawal was transported to the input and output tray during said transporting.

The closest prior art of record Ichikawa et al., U.S. 2005/0091159 generally identifies operations of a bill handling apparatus, a bill depositing and payment slot, detection of multi-sheet feeds within the bill handling apparatus, temporary storage, cash cassettes and tracking of bills within an ATM; and Aoji et al., U.S. 2013/0140133 generally identifies multi-sheet withdrawals being withdrawn from cash cassettes, and transporting the banknotes to an input and output tray when the multi-sheet withdrawal has been detected.

Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1, regarding multi-sheet withdrawals and operation of an ATM, that include:
	receiving a deposit of a first plurality of banknotes in an input and output tray of the ATM from a customer;
	separating the first plurality of banknotes deposited in the input and output tray during said receiving with a separating unit of the ATM;
	taking a second plurality banknotes out from one or more cash cassettes of the ATM in accordance with a disbursement request from an operator of the ATM;
	detecting, with at least one multi-sheet withdrawal sensor of the ATM, a multi-sheet withdrawal among at least some of the second plurality of banknotes taken from the one or more cassettes of the ATM during said taking from the one or more cash cassettes;
	transporting at least the multi-sheet withdrawal of the second plurality of banknotes, taken from the one or more cassettes of the ATM during said taking, to the input and output tray when the multi-sheet withdrawal has been detected during said detecting; and
	separating, with the separating unit, the banknotes of the multi-sheet withdrawal after the multi-sheet withdrawal was transported to the input and output tray during said transporting.
	
For these reasons, independent Claim 1 is deemed to be allowable over the prior art of record, and claims 2, 3, 5, 13 and 16 – 18 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        July 22, 2021